Citation Nr: 0504653	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for anxiety disorder with 
dysthymia, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied entitlement to a disability 
evaluation in excess of 30 percent for anxiety disorder with 
dysthymia.  

Service connection for anxiety reaction was granted in August 
1972 and a zero percent rating was assigned from June 9, 
1972.  In September 1987, a 10 percent rating was assigned to 
the anxiety disorder with dysthymic disorder from February 4, 
1987.  In November 2000, a 30 percent rating was assigned 
from June 15, 1999.  

In October 2004, the veteran testified before the undersigned 
Judge at a video conference hearing.  


FINDINGS OF FACT

1.  The service-connected anxiety disorder with dysthymia is 
manifested by deficiencies in most of the following areas 
such as work, family relations, thinking, and mood due to 
anxiety, panic attacks, depression, and difficulty in 
adapting to stressful circumstances including work and a 
worklike setting.  

2.  There is no evidence of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for anxiety disorder 
with dysthymia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9433 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a letter dated in November 2001, VA notified the veteran 
of the evidence needed to substantiate the claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that he could submit his own evidence.  This 
notice served to inform the veteran that he could submit 
relevant evidence in his possession.

The letter incorrectly told him that the evidence needed to 
substantiate his claim was that showing entitlement to 
service connection.  This error was corrected by the rating 
decision and statement of the case.  In these documents the 
RO told him the criteria for evaluating psychiatric 
disabilities, and explained that it found the current 
evidence did not show that he met these criteria.  This 
notice served to inform him of the evidence needed to 
substantiate his claim.

In Pelegrini, the Court held that the VCAA and implementing 
regulations generally provide that before an initial 
unfavorable agency of original jurisdiction (AOJ) decision is 
issued on a claim, a claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, at 119-20.  

In this case, some of the VCAA notice was provided after the 
initial AOJ adjudication.  The Pelegrini Court held that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision.  Pelegrini v. Principi, at 120.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  The effective date of any award based on 
evidence received after an initial adverse decision, will be 
fixed in accordance with the claim that was the subject of 
the initial adjudication.  38 C.F.R. § 3.156(b) (2004) (new 
and material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision, if a 
timely appeal has been filed, will be considered as having 
been filed with the claim, which was pending at the beginning 
of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2004) (providing that when new and material evidence is 
received within the appeal period, the effective date will be 
set as if the prior denial had not been made).  

The VA's duty to assist the claimant has been satisfied.  
Pertinent VA treatment records are of record.  There is no 
identified and necessary evidence that has not been accounted 
for.  The veteran underwent VA examinations in December 2001 
and April 2003 to determine the current severity of the 
service-connected psychiatric disorder. 

There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

The General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, and Diagnostic Codes 9400 and 9433 provide the 
rating criteria for generalized anxiety disorder and 
dysthymic disorder:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).
38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9433.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM-IV.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

In determining whether the veteran meets the criteria for the 
next higher, 70 percent evaluation, the Board must consider 
whether he has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The record clearly documents deficiencies in work.  At the 
hearing before the Board in October 2004, the veteran stated 
that the stress from his job brought on panic attacks.  The 
veteran reported that he did not get along with his co-
workers and his supervisor; and had been moved from a 
position operating machinery, to one that involved cleaning.  
He reported that the change was made because his employer 
feared he would hurt himself on the machinery.  

An April 2003 VA examination reports that the veteran worked 
but had difficulty in coping and he gets irritable and upset.  
The examiner stated that the veteran had problems with 
chronic recurrent anxiety and depression, and had difficulty 
coping at work.  The veteran's duties at work had changed 
from operating heavy equipment and operating a mill, to 
cleaning.  

In an April 2002 statement, the plant manager from the 
veteran's place of employment stated that the veteran had 
panic attacks and outbursts of anger at work, and did not 
communicate well with co-workers.  

A December 2001 VA examination report states that the VA 
examiner noted that the veteran had problems with chronic 
recurrent anxiety and depression which interfered with the 
veteran industrially on an occasional basis.  The VA examiner 
noted that the veteran was working on a regular basis at the 
same job for fifteen years.  The VA treatment records dated 
from 1999 to 2001 show that the veteran was treated regularly 
for his psychiatric disability.  The VA treatment records 
show that the veteran was treated for panic-like symptoms, 
panic attacks, and mild to moderate anxiety.  

There is evidence of deficiencies in family relations.  The 
VA examiner who conducted the April 2003 VA examination 
stated that the veteran's social adaptability and 
interactions with others was moderately impaired.  The 
veteran had been married for 35 years.  He reported that he 
got along with his wife.  However, he had no interest in 
romance or sex.  He stated that he did not feel comfortable 
around people, and did not feel comfortable in any social 
situation.  He reported that he did not have any friends.  

The December 2001 VA examination report notes that chronic 
recurrent anxiety and depression interfered with the veteran 
socially.  



There is evidence of deficiencies in mood.  At the hearing 
before the Board in October 2004, the veteran stated that he 
had no desire to do anything.  The April 2003 VA examination 
report states that the veteran appeared tense, edgy, anxious 
and depressed.  The veteran reported feeling tired, upset, 
hopeless, and helpless. He stated that he has lost interest 
in things.  The December 2001 VA examination report notes 
that the veteran reported having problems with chronic 
depression and having feelings of hopelessness and 
helplessness.  The veteran reported feeling tired and run 
down.  VA treatment records dated from 1999 to 2001 indicate 
that the veteran was treated for euthymic and mildly anxious 
mood.  


There is evidence of deficiencies in thinking.  At the 
hearing before the Board, the veteran reported that he had 
problems with his memory. The April 2003 VA examination 
report notes that the veteran's attention and concentration 
were impaired.  The veteran had difficulty with mental 
calculations.  The December 2001 VA examination report also 
notes that attention and concentration were impaired and that 
the veteran had difficulty with mental calculations.  The 
veteran's memory and recall for recent events was slight 
impaired.  

There is no evidence that the veteran has recently attempted 
schooling, so there is no evidence of deficiency in this 
area.  No impairment has been found in judgment.  The 
December 2001 and April 2003 VA examination reports state 
that judgment was intact.  

The veteran has impairment in a majority of the areas needed 
for a 70 percent evaluation.  The Board finds that the 
evidence is in favor of the grant of a 70 percent evaluation 
for the anxiety disorder with dysthymia, and the claim for an 
increased rating is granted to that extent.  

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 70 percent for 
anxiety disorder with dysthymia.   

Under the pertinent rating criteria, the sole basis for a 100 
percent rating is total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

There is no evidence of total occupational impairment.  The 
record shows that the veteran has worked in the coal mining 
industry for approximately 34 years, and for the same 
employer for more than 15 years.  While the evidence shows 
that the veterans duties at work have changed, all the 
evidence is to the effect that he is still able to work, and 
has in fact remained employed.  

There is no evidence of total social impairment.  The record 
shows that the veteran has been married for 35 years.  He 
lives with his wife, and he has a relationship with his grown 
children.  The veteran has reported that he gets along with 
his family.   

Since all of the evidence is that the veteran remains 
employed and has some family relationships, the preponderance 
of the evidence is against a finding of total occupational 
and social impairment.  The evidence in this regard is not so 
evenly balanced as to give rise to the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(a) (West 2002).  The veteran does 
not meet or approximate any of the criteria for a 100 percent 
evaluation, therefore, his disability does not more closely 
approximate the criteria for that evaluation.  38 C.F.R. 
§§ 4.7, 4.21 (2004).  

In sum, a 70 percent evaluation is warranted, but a 
disability evaluation in excess of 70 percent is not.  




ORDER

Entitlement to a 70 percent evaluation for anxiety disorder 
with dysthymia is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


